No. 12249

      I N THE SUPREME C U T O THE STATE O M N A A
                       OR    F           F OTN




C R L LEA CAMPBELL,
 AO

                      P l a i n t i f f and A p p e l l a n t ,



B O Z W N C M U I Y HOTEL,
           O M NT
d/b/a BAXTER HOTEL,

                      Defendant and Respondent.



Appeal from:   D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
               Honorable W. W. Lessley, Judge p r e s i d i n g .

Counsel of Record:

    For Appellant :

         Lyman H. Bennett, Jr          . argued, Bozeman, Montana.
    For Respondent:

         Brown and G i l b e r t , Bozeman, Montana.
         Gene I. Brown argued, Bozeman, Montana.

                              - -



                                          Submitted:              September 27, 1972
M r . J u s t i c e Gene B. Daly d e l i v e r e d the Opinion of t h e Court.

      This i s an a p p e a l by p l a i n t i f f , Carol Lea Campbell, from
a judgment f o r defendant, Bozeman Community H o t e l , d / b / a / Baxter
Hotel i n Bozeman, Montana, i n an a c t i o n f o r p e r s o n a l i n j u r i e s
brought by p l a i n t i f f i n t h e e i g h t e e n t h j u d i c i a l d i s t r i c t , county
of G a l l a t i n .
      The undisputed f a c t u a l s i t u a t i o n g i v i n g r i s e t o t h e a c t i o n
i s t h a t on May 7 , 1971, p l a i n t i f f was a b u s i e s s i n v i t e e i n t h e
Baxter Hotel d u r i n g t h e noon lunch hour and f e l l w h i l e descending
a s t a i r w a y i n t h e h o t e l , s u s t a i n i n g a l a c e r a t i o n on h e r r i g h t
l e g of approximately seven i n c h e s i n l e n g t h a s a r e s u l t of t h e
fall.
      The p h y s i c a l c o n f i g u r a t i o n of t h e h o t e l i n c l u d e s a d i n i n g
room, lobby, and o f f i c e on t h e f i r s t f l o o r and a rest-room on t h e
mezzanine.             I n t h e lobby was a s t a i r w a y ascending t o t h e mez-
zanine which was open t o h o t e l p a t r o n s u s i n g t h e rest-room
facilities.             The s t e p s of t h e s t a i r w a y c o n s i s t e d of a f l a t h a r d
s u r f a c e d s t o n e m a t e r i a l c a l l e d " t e r r a z o " w i t h t h e l e a d i n g edge
of each s t e p covered w i t h a metal s t r i p .

      P l a i n t i f f a l l e g e d t h a t on t h e day of t h e a c c i d e n t , a f t e r
completing lunch, s h e ascended t h e s t a i r s t o u s e t h e rest-room
and upon r e t u r n i n g down t h e s t a i r w a y s l i p p e d a t approximately t h e
f o u r t h s t a i r from t h e bottom and f e l l t h e remaining f o u r s t a i r s ,
l a c e r a t i n g h e r r i g h t l e g on one of t h e lower s t a i r s ,
      P l a i n t i f f a l l e g e d t h a t due t o d e f e n d a n t ' s n e g l i g e n t main-
tenance of t h e s t a i r w a y she s u f f e r e d damages f o r l o s s of wages
i n t h e amount of $283.50, medical expenses o f $138.95, and
f u r t h e r u n s p e c i f i e d f u t u r e medical expense which she a n t i c i p a t e s ;
a l l of which t o t a l e d a demand i n t h e amount of $5,422.45,                             plus
costs.
       ~ e f e n d a n t ' sanswer alleged t h a t p l a i n t i f f ' s complaint
f a i l e d t o s t a t e a claim a g a i n s t t h e defendant and denied a l l
a l l e g a t i o n s made by p l a i n t i f f .
       A p r e t r i a l conference was held on November 29, 1971,
r e s u l t i n g i n a p r e t r i a l order dated December 1 7 , 1971, which
contained s u b s t a n t i a l l y t h e i d e n t i c a l a l l e g a t i o n s of both
p a r t i e s with t h e s i n g l e a d d i t i o n t h a t defendant a l l e g e d t h e
p l a i n t i f f was c o n t r i b u t o r i l y n e g l i g e n t .   The i s s u e of law
thus s e t f o r t r i a l was whether negligence of t h e defendant
proximately caused p l a i n t i f f ' s i n j u r y and whether p l a i n t i f f
was c o n t r i b u t o r i l y n e g l i g e n t .
       T r i a l began on December 1 7 , 1971, with a s i x man j u r y
by agreement of t h e p a r t i e s pursuant t o s e c t i o n 93-1205, R.C.M.
1947.       T r i a l was then adjourned u n t i l December 21, 1971,
and on t h e same day i t concluded with a jury v e r d i c t and judg-
ment f o r defendant, Baxter Hotel.                           P l a i n t i f f appeals from
t h a t v e r d i c t and judgment.
       Appellant r a i s e s these i s s u e s on appeal:
       1.     Was t h e jury e n t i t l e d t o disregard t h e undisputed
testimony of p l a i n t i f f and h e r witnesses t h a t p l a i n t i f f a s a
business i n v i t e e i n the h o t e l operated by t h e defendant caught
h e r h e e l while descending a stairway open f o r h e r use a s such
business i n v i t e e because of a p r o j e c t i o n of a metal s t r i p not
open t o observation and of which she was n o t warned by defendant
and a s a r e s u l t i n j u r e d h e r s e l f ?
       2,     Was t h e p l a i n t i f f e n t i t l e d t o a v e r d i c t i n t h i s a c t i o n ?

       3,     Did t h e c o u r t e r r i n denying p l a i n t i f f ' s motion f o r
d i r e c t e d v e r d i c t a t t h e c l o s e of a l l t h e evidence i n t h i s c a s e ?
       4.     Did the c o u r t e r r i n denying p l a i n t i f f ' s motion f o r
new t r i a l i n t h i s a c t i o n ?
       I n the evidence p l a i n t i f f produced a t t r i a l she attempted
t o e s t a b l i s h t h e e x i s t e n c e of a d e f e c t i v e o r hazardous stairway,
P l a i n t i f f ' s claim was predicated upon t h e theory t h a t t h e metal
s t r i p on t h e s t a i r was r a i s e d and h e r h e e l caught on t h a t metal
strip, causing her to fall.   Plaintiff drew a picture to
illustrate to the jury how her heel caught on the metal strip,
She also physically demonstrated to the jury the manner in
which she descended the stairs and how her heel caught on the
metal strip.
    The testimony of plaintiff's witness, Mrs. Fred Davis, who
had accompanied plaintiff on the day of the accident, was offered
to show that the mother of Mrs. Davis had, on    one or two occa-
sions, caught her heel on the stairway in question, Defendant,
on cross-examination of Mrs. Davis, developed evidence that the
mother of Mrs. Davis was elderly.     Mrs. Davis testified:
    11
     I will be very honest with you. My mother liked
    to wear very high heels and a little higher than
    for her age, and I was concerned about her. She
    had stumbled a couple of times, so I was concerned
    for myself. "
    Defendant's evidence chiefly involved the testimony of
its sole witness, Duncan MacNab, a professional photographer.
In addition to photographs of the stairs, MacNab used a
straight-edge yardstick in the taking of one photograph to
show that the metal strip was not raised.     In his testimony,
MacNab supported and explained the use of the straight-edge
yardstick in taking the photograph.    He testified the metal
strip on the stair was not raised.
    Plaintiff argued at trial, and on appeal, that the photo-
graphs and testimony of MacNab pertained to the condition of
the stairs in November 1971 when the pictures were taken and
again on December 16, 1971, the day before the trial, when
MacNab had again investigated the stairs.    Plaintiff argues
that no evidence was offered by defendant as to the condition
of th.e stairway on the date of the accident, therefore, the
testimony of Mrs. Davis and of plaintiff remains undisputed,
    From an examination of Mrs. Davis'    testimony, it is
apparent that she did not see a raised metal strip as she
descended the stairs in front of plaintiff and the only testi-
mony that she could offer in regard to the stairway was con-
cerning her mother's experience with the stairway on other
occasions.
      P l a i n t i f f ' s d i r e c t testimony was t h a t she caught h e r h e e l
on t h e metal s t r i p which she s a i d extended above t h e s t a i r
s u r f a c e b u t was n o t n o t i c e a b l e a s she descended t h e s t a i r w a y .
On cross-examination, she t e s t i f i e d s h e never saw t h e r a i s e d

metal s t r i p b e f o r e h e r f a l l and c o r r e c t e d t h e answer she had
o r i g i n a l l y given i n d e p o s i t i o n testimony.       She a l s o t e s t i f i e d
she d i d n o t examine t h e s t a i r s a f t e r s h e f e l l , and then
admitted she never d i d a c t u a l l y s e e t h a t t h e metal s t r i p was
raised.        F i n a l l y , upon r e b u t t a l testimony and recross-examina-
t i o n , she t e s t i f i e d :
      "Q.      Now, w i t h r e s p e c t t o t h e f a l l t h a t you had i n
      t h e Baxter Hotel on May 7 t h i s y e a r , was t h e r e o r
      was t h e r e n o t something t h a t caused you t o t r i p and
      f a l l ? A . Yes, s i r .
      "Q.     And d i d you observe i t b e f o r e you f e l l ?             A.No, s i r .
      "MR.     BENNETT:        That i s a l l .
      "THE COURT: You may c r o s s .
      "BY MR. BROWN:
      "Q. Miss Campbell, do you know what i t was t h a t you
      t r i p p e d on ?
       "A.     I have no i d e a , b u t t h e r e was something t h e r e
       t h a t caused m t o t r i p and f a l l . "
                       e
The s i n g l e i s s u e h e r e i n v o l v e s t h e b a s i c q u e s t i o n of whether
o r n o t t h e s t a i r w a y was d e f e c t i v e .
      T h i s Court r e c e n t l y s t a t e d i n L a u r i e v . M & L R e a l t y Corp,,
        Mont   .           ,   498 P.2d 1192, 29 St.Rep. 478, t h a t t h e
p l a i n t i f f has t h e burden of proving both negligence and proximate
cause t o s u s t a i n a c l a i m f o r r e l i e f based on a l l e g e d negligence.
Thus, a p l a i n t i f f cannot recover without proof of negligence
on t h e p a r t of a defendant.               The mere f a c t t h a t a p l a i n t i f f
t r i p s and f a l l s does n o t make a defendant l i a b l e .               The owner
of b u s i n e s s premises i s n o t an i n s u r e r a g a i n s t a l l a c c i d e n t s
which might b e f a l l b u s i n e s s i n v i t e e s on h i s premises.            McIntosh
v . Linder-Kind Lumber Co.,                 144 Mont. 1, 393 P.2d 782; Mellon v.
K e l l y , 99 Mont. 10, 4 1 P.2d 49.
      The s i n g l e f a c t t h a t t h i s Court f i n d s i n t h e r e c o r d s u p p o r t i n g
p l a i n t i f f ' s prima f a c i e c a s e i s t h e unexplained f a c t t h a t p l a i n -
t i f f f e l l on t h e s t a i r w a y of t h e Baxter Hotel.            N evidence h a s
                                                                            o
been adduced a s t o proof of a r a i s e d metal s t r i p , which p l a i n t i f f
f i r s t t e s t i f i e d t o i n h e r d e p o s i t i o n , b u t l a t e r changed, Sub-
s e q u e n t l y , a t t r i a l , she t e s t i f i e d she d i d n o t know what o b j e c t
she t r i p p e d over.       I n d i r e c t c o n t r a s t t o t h e claimed t e s t i m o n i a l
proof of a d e f e c t , d e f e n d a n t ' s w i t n e s s produced photographs and
testimony t h a t a s of November 1971, t h e r e was no d e f e c t i n t h e
n a t u r e of a r a i s e d metal s t r i p .        Even g r a n t i n g p l a i n t i f f ' s
o b j e c t i o n t o t h e evidence o f f e r e d by defendant because t h e
photographs were taken s i x months a f t e r t h e a c c i d e n t , t h e burden
of proving a breach of duty by way of a d e f e c t c a u s i n g i n j u r y
was n o t met by p l a i n t i f f .
      Other testimony i n t h e r e c o r d r e v e a l s t h a t t h e s t a i r w a y i n
q u e s t i o n had a h a n d r a i l which was b e i n g used by p l a i n t i f f a t
t h e time she f e l l ,        S i m i l a r l y , i t was e s t a b l i s h e d t h a t l i g h t i n g
and v i s i b i l i t y were n o t f a c t o r s i n t h e a c c i d e n t .       I t was f u r t h e r

e s t a b l i s h e d t h a t p l a i n t i f f was acquainted w i t h t h e s t a i r w a y and
had used i t over a p e r i o d of y e a r s .
      I t t h u s remains t h a t t h e f a t a l flaw i n p l a i n t i f f ' s c a s e was
t h e i n a b i l i t y of p l a i n t i f f t o show a d e f e c t which caused t h e
i n j u r i e s complained of i n t h e n a t u r e of n e g l i g e n t mairtenance of
the stairway.          The j u r y ' s conclusion was t h a t defendant was n o t
g u i l t y of negligence and t h a t p l a i n t i f f t r i p p e d and f e l l by her
own d e v i c e s .   W f i n d nothing t o d
                       e
      The judgment of t h e d i s t r i c t c o u r t i s




                                                 .



   ~ s s o c i d e ustices.
                 J